Citation Nr: 0430159	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1959 to 
November 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  The veteran filed a notice 
of disagreement in February 2003, the RO issued a statement 
of the case in September 2003, and the veteran perfected his 
appeal in October 2003.

In an October 2003 statement, the veteran sought to reopen a 
previously denied claim for service connection for a left eye 
disability.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issue now before the Board.  Therefore, it is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has a single service-connected disability: 
anatomical loss of the right eye, rated as 40 percent 
disabling.

2.  The preponderance of the evidence is that the veteran is 
not unemployable due solely to his service-connected 
disability.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2002, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a May 2002 rating decision, the RO denied the veteran's 
claim.  During the course of this appeal, the veteran was 
also sent a statement of the case (in September 2003).  All 
these documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed VA medical records, documents received from the 
veteran's former employers, and written statements from the 
veteran.  At a December 2003 VA examination, the veteran 
reported that he had been receiving benefits from the Social 
Security Administration (SSA) since March 2003.  However, as 
detailed below, his claim for a TDIU is being denied because 
there is no evidence that he is actually unemployable due 
solely to his service-connected anatomical loss of right eye 
disability, and he has not suggested that any outstanding SSA 
records contain evidence contradicting this conclusion.  
There is insufficient basis for remanding this case to seek 
outstanding SSA records, and such a remand would 
unnecessarily delay the veteran's appeal. The Board is 
satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. § 
5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent a VA eye examination in April 2002, a 
general examination in May 2002, and eye, psychiatric, and 
neurologic examinations in December 2003.  The reports of 
these examinations have been obtained and reviewed by the 
Board.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Claim for a TDIU

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The veteran currently has only one service-connected 
disability: anatomical loss of the right eye, rated as 40 
percent disabling, effective since 1962.  Since he has a 
single service-connected disability which is rated as less 
than 60 percent disabling, he does not meet the schedular 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

The veteran has essentially claimed that the loss of his 
right eye hampers the full field of vision he needs to 
continue working as an industrial mechanic, effectively 
making him unemployable.  On a VA Employment Statement filed 
in May 2001, he indicated that he had three years of high 
school and vocational education as a industrial mechanic.  He 
further indicated that he last worked in May 1992.  

The veteran has also submitted a 1980s-period memorandum from 
a personnel director of a garment company, who wrote that the 
veteran had been employed at the company since August 1980 as 
an industrial mechanic.  His coworkers were aware that the 
veteran had a progressive disease of his sight.  His 
supervisors (on several occasions) apparently had to tell him 
that his poor vision was hindering his productivity.  The 
personnel director wrote that he was sure the veteran would 
not be able to continue carrying out his job for as much time 
as needed, because every day he would make more mistakes 
fixing sewing machines.

The veteran also submitted a "Termination of Employment" 
form signed by a general manager of a uniform manufacturing 
firm.  This form indicates that the veteran quit his job in 
May 1992 because the "job was affecting my sight, which 
requires a good vision."  On the form, the veteran further 
indicated that he had changed his glasses twice in six 
months.  In response to a printed question on the form as to 
whether the veteran should reapply, the bracket indicating 
"yes" was checked. 

Although these two documents suggest that vision loss has 
indeed adversely affected the veteran's employability, the 
preponderance of clinical evidence supports a conclusion that 
the anatomical loss of his right eye has not solely prevented 
employment.  For example, at an April 2002 VA eye 
examination, the examiner noted (in pertinent part) that the 
veteran had a prosthesis in his right eye, but did not 
conclude that this condition made the veteran unemployable.   

At a May 2002 VA general examination, the veteran complained 
of a loss of balance, but he did not specifically suggest 
(nor was it found) that this condition was related to his 
right eye disability or that his disability prevented him 
from working or even affected his employability.    

In November 2003, the veteran was seen in a VA eye clinic 
with complaints of seeing flashing lights in his left eye, as 
well as complaints that his left eye appeared larger than his 
right eye prosthesis.  It was noted that the veteran's right 
eye prosthesis was over 40 years old (and had apparently been 
repaired five years before this visit).  Following the visit, 
it was noted that the veteran's appearance perhaps could be 
improved with a new prosthesis.  

At a December 2003 VA mental disorders examination, the 
veteran stated that he had not worked for the prior 12 years 
because of vision problems.  However, he said that he had 
four acres of land on which he enjoyed cultivating vegetables 
and fruits.  The examiner noted that although the veteran 
said that the loss of his right eye had affected him, there 
was no evidence that this condition actually interfered with 
his activities of daily living.  

At a December 2003 eye examination, the veteran complained of 
vision problems with his left eye, and was found to have 
refraction error and presbyopia in the left eye.  However, 
the examiner specifically declined to conclude that these 
conditions were secondary to his loss of right eye 
disability.

While the veteran may not be able to continue working as an 
industrial mechanic due to vision problems, the record simply 
does not reflect that his anatomical loss of right eye 
prevents him from maintaining a substantially gainful 
occupation.  He is at least still able to do physical work 
similar to that which he does on his property, and the record 
specifically notes that the veteran drove alone to the May 
2002 VA general examination and November 2003 outpatient 
visit.  This suggests a significant degree of mobility, which 
is of course essential to employment.  Moreover, on the most 
recent employment termination document (dated in May 1992), 
the veteran was evidently advised to re-apply at the same 
company.  

In short, the evidence does not show that the veteran's sole 
service-connected disability (anatomical loss of the right 
eye) has prevented him from performing the physical and 
mental acts required for gainful employment.  Thus, there are 
no circumstances which would place his case in a different 
position than similarly rated veterans.  Van Hoose, supra.  
Accordingly, the Board finds that a preponderance of the 
evidence is against assigning a TDIU in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a TDIU is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



